DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Katherine Gaudry (Reg. 61536) on 2/22/2022.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1. (Currently amended) A method of comprising: 
detecting, by a semantic mapping application programming interface (API), a particular thread executed by a processor; 

generating, based on the particular thread and the root process, an object-process link by linking an object that executed code that called the particular thread to the root process; 
identifying a thread list of the object that includes an identification of one or more thread definitions, wherein each thread definition is configured to instantiate a thread; 
generating process specification for the root process by: 
matching a particular thread definition of the one or more thread definitions to the particular thread; 
identifying, using the particular thread definition, an identification of one or more resource types to be consumed upon executing an instance of the thread instantiated from the particular thread definition; 
determining a value corresponding to each resource type of the one or more resource types; and 
generating a process specification that encapsulates the one or more thread definitions, identification of the one or more resource types, and the value corresponding to each resource type of the one or more resource types, the process specification configured to reproduce a state of the root process at a point in which the particular thread executed.

8. (Currently amended) A system of comprising: 
, 
a non-transitory computer-readable medium storing instructions that when executed by the one or more processors cause the one or more processors to perform operations including: 
detecting, by a semantic mapping application programming interface (API), a particular thread executed by a processor; 
identifying a root process of the particular thread, the root process providing a function to a computing device by executing one or more threads, the particular thread being one of the one or more threads, and wherein
linking, based on the particular thread and the root process, an object that executed instructions that called the thread to the root process; 
identifying a thread list of the object that includes an identification of one or more thread definitions, wherein each thread definition is configured to instantiate a thread; 
generating process specification for the root process by: 
matching a particular thread definition of the one or more thread definitions to the particular thread; 
identifying, using the particular thread definition, an identification of one or more resource types to be consumed upon executing an instance of the thread instantiated from the particular thread definition; 
determining a value corresponding to each resource type of the one or more resource types; and 
 one or more thread definitions, identification of the one or more resource types, and the value corresponding to each resource type of the one or more resource types, the process specification configured to reproduce a state of the root process during execution of the particular thread.

15. (Currently amended) A non-transitory computer-readable medium storing instructions that when executed by one or more processors cause the one or more processors to perform operations including: 
detecting, by a semantic mapping application programming interface (API), a particular thread executed by a processor; 
identifying a root process of the particular thread, the root process providing a function to a computing device by executing one or more threads, the particular thread being one of the one or more threads, and wherein
linking, based on the particular thread and the root process, an object that executed instructions that called the thread to the root process; 
identifying a thread list of the object that includes an identification of one or more thread definitions, wherein each thread definition is configured to instantiate a thread; 
generating process specification for the root process by: 
matching a particular thread definition of the one or more thread definitions to the particular thread; 

determining a value corresponding to each resource type of the one or more resource types; and 
generating a process specification that encapsulates the one or more thread definitions, identification of the one or more resource types, and the value corresponding to each resource type of the one or more resource types, the process specification configured to reproduce a state of the root process during execution of the particular thread.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Riggs et al. (Pub 20190370308) discloses population of associated functional attributes, tags, and/or values constructed based on an underlying functional syntax in conjunction with sematic tags and attributes, geographical and temporal data and associated measures and metrics.  Graph/model is generated which link/group related elements.

	Zimmerman et al. (Pub 20100299438) discloses resource matching by a resource server based on keyword matching.  Resources are semantically tagged 

	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-7, 9-14 and 16-20 depending on claims 1, 8 and 15, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196